DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action is in response to the application filed on 10/04/2019.  Examiner acknowledged that claims 1-14 are pending.
The information disclosure statement (IDS) submitted on 03/10/2020, 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Mills on 11/03/2021.
The application has been amended as follows: 
Claim(s):
Claim 1 ln3, --enable [[to]] the cathode--
Claim 12 ln1, --The microwave magnetron of claim [[12]] 11--
Claim 13 ln1, --The microwave magnetron of claim [[12]] 11--
Claim 14 ln1, --The microwave magnetron of claim [[12]] 11--
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1-14 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…the anodic impedance being a quotient of the anodic voltage and the anodic current…the controller adjusting at least one of the parameters of the magnetron to affect the flow of electrons while maintaining the anodic impedance constant." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-14 are allowed as being dependent on claim 1).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Xu (US 2014/0042022).
Xu discloses Cylindrical Magnetron with a central anode and cathode with a chamber for providing tunable magnetic field.  However, Xu fails to disclose the anodic impedance being a quotient of the anodic voltage and the anodic current…the controller adjusting at least one of the parameters of the magnetron to affect the flow of electrons while maintaining the anodic impedance constant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844